Title: Order for Payment of Newspaper Subscriptions, 31 March 1804
From: 
To: 


          
           Mar. 31. 1804. Newspapers to be paid for.
          
            
              
              D
            
              
            
            
              ✓ the Salem Register. Carleton.
              3.
              }
              13. D. to be pd to mr Lincoln
            
            
              ✓ Boston Chronicle. Adams & Rhodes
              3.
              
            
            
              ✓ Democrat. Williams
              4.
              
            
            
              ✓ Worcester Aegis. Blake.
              3 
              
            
          
          
            
              ✓ Hartford. the American Mercury. Babcock.
              2.50
              }
              6.50 to be pd to mr Granger.
            
            
              ✓ Hudson. the Bee. Holt
              1.
              
            
            
              ✓ Albany Register. John Barber
              3.
              
            
          
          
            
                  New York. American citizen
              10
              }
              to be remitted to mr Cheatham 19.
            
            
              Evening post
              9.
              
              
            
            
              Morning Chronicle
               8. to be remitted to mr Irwin. editor.
            
          
          ✓ Philadelphia. American Daily advertiser 8. D. to be remitted to mr Poulson.
          ✓ Baltimore. the American & Baltimore gazette. 5. to be remitted to the Editor
           Alexandria Expositor. 6. D. to be sent to mr Dinsmore.
          
          ✓ Frederic town. Republican Advocate. 5. D. to be remitted to mr Colvin.
          postage of letters to be paid here & charged to
          
            Th:J.
          
          
            70. D 50 c in all.
          
          
            [On verso:]
          
          
            1804. Nov. 24. pd Winter for 1. year Rights of Man 3. D.
          
        